internal_revenue_service number release date index number ------------------------------------------------------------ ------- ------------------------- -------------------------------- ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no -------------- ----------------- telephone number ---------------------- refer reply to cc intl b05 plr-108474-17 date date x taxpayer trust state a index index creator dear --------------- -------------------- ----------------------------------------------------------------- ------------------------ -------------- ------------------------------------------------------------------------------------------ ---------------------- ---------------- this is in response to your letter dated x requesting permission pursuant to sec_1_988-5 to use the method described below to determine the timing character and amount of foreign_currency_gain_or_loss on foreign_currency denominated bonds and foreign_currency contracts entered into for the purpose of hedging the right to receive foreign_currencies on such bonds facts taxpayer is a series of trust a state a statutory trust that is registered with the securities_and_exchange_commission the sec under the investment_company act of as amended as an open-end management investment_company taxpayer has qualified and expects to qualify each year as a regulated_investment_company under subchapter_m of the internal_revenue_code_of_1986 as amended the code as provided in its prospectus and other public offering materials available to investors and in its public filings with the sec taxpayer seeks to track the performance of the index which has been created by index creator the index measures in u s dollars the performance of specified foreign_currency denominated bonds after applying a foreign_currency hedging method the bonds included in the index are selected and the foreign_currency hedging method has been created by index creator under index creator’s hedging method the currency return on the foreign_currency denominated plr-108474-17 bonds in the index is offset relative to the u s dollar by rolling one-month forward contracts on those currencies no adjustment is made to the hedge during the month to account for changes in the market_value of the constituent bonds in the index the forward contracts are reset monthly to adjust the index’s relative positions in the foreign_currency denominated bonds and forward contracts including to account for the intra- month changes in market_value of the foreign_currency denominated bonds the hedging method is designed to reduce economic exposure to the foreign_currency risk associated with the foreign_currency denominated payments received on the bonds while managing the cost of rolling currency hedges to track the performance of the index taxpayer invests in a sampling of foreign_currency denominated bonds included in the index and also enters into rolling monthly forward contracts to offset the effect of foreign_currency rate fluctuations on the values of those foreign_currency denominated bonds in the manner prescribed by index creator’s hedging method any deviation from index creator’s hedging method creates tracking error in taxpayer’s portfolio returns relative to the index’s returns taxpayer seeks to minimize such tracking error therefore taxpayer enters into forward contracts in an amount and manner that tracks index creator’s hedging method as closely as possible consistent with index creator’s hedging method and in light of the large number of foreign_currency denominated bonds in both the index and held by taxpayer taxpayer does not execute its currency hedges on a bond-by-bond basis rather in order to determine the appropriate notional amount of forward contracts needed to hedge each relevant currency in its portfolio taxpayer aggregates the market values of all of its bonds that are denominated in that currency at the beginning of each monthly hedging cycle taxpayer also includes any foreign_currency cash balances held by taxpayer as part of the foreign_currency exposure being hedged by the monthly forward contracts taxpayer rebalances its portfolio monthly to reflect new issuances and other additions of foreign_currency denominated bonds to the index as well as upcoming maturities and other deletions of constituent bonds from the index to match the return of the index taxpayer enters into foreign_currency forward contracts with respect to each currency in which the bonds in taxpayer’s portfolio are denominated each month taxpayer enters into the forward contracts at the current forward exchange rate the forward contracts have approximately a one-month duration and provide for settlement at expiration the notional amount of the forward contracts in each currency is based on the fair_market_value of the bonds denominated in the same currency and any accrued interest thereon as the forward contracts expire and are settled at the end of each month taxpayer rolls its forward_contract positions by entering into new one-month forward contracts to hedge its foreign_currency exposure with respect to the foreign_currency denominated bonds held for the following month if taxpayer buys or sells foreign plr-108474-17 currency denominated bonds during the month it adjusts the notional amount of its hedge so that on a prospective basis it would not be over- or under-hedged relative to the value in which the foreign_currency bonds are denominated pursuant to sec_1_988-5 taxpayer requests to use the following method to determine the timing character and amount of foreign_currency_gain_or_loss on its foreign_currency denominated bonds and foreign_currency contracts under its proposed method taxpayer determines its net realized foreign_currency_gain and loss in its portfolio by aggregating the foreign_currency_gain and loss realized in its different holdings during the year including those generated from i foreign_currency denominated bonds disposed of or with respect to which principal or interest payments were received during the year ii non-u s dollar cash positions disposed of during the year and iii forward contracts closed or marked to market during the year each year for purposes of determining the amount of realized foreign_currency_gain and loss taxpayer will mark to market all of the forward contracts that are outstanding as of year-end taxpayer will determine gain_or_loss arising from the foreign_currency component of each foreign_currency denominated bond sold during the year by limiting such gain_or_loss to the overall amount of gain_or_loss on the sale applying the netting rule_of sec_988 and b and sec_1_988-2 taxpayer will determine its net unrealized foreign_currency_gain and loss in its portfolio by aggregating the unrealized built-in foreign_currency_gain and loss in its foreign_currency denominated bonds and non-u s dollar cash positions held at the end of the year each year for purposes of determining the amount of unrealized foreign_currency_gain and loss a taxpayer determines the gross amount of foreign_currency_gain_or_loss as determined for financial statement purposes which disaggregates the foreign_currency component embedded in each foreign_currency denominated bond retained at year-end from the bond’s other economic components and b taxpayer does not net the unrealized_gain or loss arising from the foreign_currency component of a bond against the unrealized_loss or gain arising from the bond’s other components instead it will measure the amount of unrealized foreign_currency_gain_or_loss on each bond on a gross basis taxpayer then will compare its net realized foreign_currency_gain_or_loss to its net unrealized foreign_currency_gain_or_loss and defer any net realized foreign_currency_gain_or_loss to the extent of offsetting net unrealized foreign_currency_loss or gain these deferred amounts are treated as realized on the first day of the following taxable_year and included in the realized foreign_currency_gain and loss amount for purposes of that following year’s netting calculation taxpayer will treat as ordinary_income or loss any excess net plr-108474-17 realized foreign_currency_gain_or_loss that is not offset deferred under this calculation and recognize it in the current taxable_year if in a nonrecognition_transaction eg under code sec_311 and sec_852 taxpayer disposes of a foreign_currency denominated bond with unrealized foreign_currency_gain_or_loss with respect to which realized foreign_currency_loss or gain has been or otherwise would be deferred under the above mechanisms taxpayer will a terminate the deferral of and recognize the realized foreign_currency_gain_or_loss to the extent of the corresponding unrealized foreign_currency_loss or gain in the distributed foreign_currency denominated bond and b recognize the corresponding unrealized foreign_currency_loss or gain in the distributed foreign_currency denominated bonds in calculating taxpayer’s net realized and unrealized foreign_currency_gain and loss the foreign_currency component of each item of the foreign_currency denominated bond whether for instance such item is interest market_discount or gain_or_loss is included in taxpayer’s realized foreign_currency_gain_or_loss amount in the year such item is required to be taken into account under applicable realization provisions of the code law sec_988 of the code provides that to the extent provided in regulations if any sec_988 transaction is part of a 988_hedging_transaction all transactions that are part of such 988_hedging_transaction shall be integrated and treated as a single transaction or otherwise treated consistently for purpose of this subtitle sec_988 provides that the term sec_988 transaction includes the acquisition of a debt_instrument if the amount which the taxpayer is entitled to receive or is required to pay by reason of such transaction is denominated in terms of a nonfunctional_currency sec_988 provides that the term foreign_currency_gain means any gain from a sec_988 transaction to the extent such gain does not exceed gain realized by reason of changes in exchange rates on or after the booking_date and before the payment_date sec_988 provides that the term foreign_currency_loss means any loss from a sec_988 transaction to the extent such loss does not exceed the loss realized by reason of changes in exchange rates on or after the booking_date and before the payment_date sec_1_988-2 provides that when a nonfunctional_currency denominated debt_instrument is paid or disposed of pursuant to sec_988 and the sum of any exchange gain_or_loss with respect to the principal and interest of any such debt_instrument is realized only to the extent of the total gain_or_loss realized on the transaction the gain_or_loss realized is recognized in accordance with the general principles of the code plr-108474-17 sec_988 of the code provides that the term 988_hedging_transaction means any transaction entered into by the taxpayer primarily to manage risk of currency fluctuations with respect to property which is held or to be held by the taxpayer or to manage risk of currency fluctuations with respect to borrowings made or to be made or obligations incurred or to be incurred by the taxpayer and is identified by the secretary or the taxpayer as being a 988_hedging_transaction sec_1_988-5 provides that in his sole discretion the commissioner may issue an advance_ruling addressing the income_tax consequences of a taxpayer's system of hedging either its net nonfunctional_currency exposure or anticipated nonfunctional_currency exposure the ruling may address the character source and timing of both the sec_988 transaction s making up the hedge and the underlying transactions being hedged the procedures for obtaining a ruling shall be governed by such pertinent revenue procedures and revenue rulings as the commissioner may provide the commissioner will not issue a ruling regarding hedges of a taxpayer's investment in a foreign_subsidiary analysis as described in its prospectus and other offering materials that are filed publicly with the sec and or otherwise made publicly available by taxpayer or its service providers taxpayer seeks to track the performance of the index as created by index creator consistent with that objective taxpayer enters into foreign_currency forward contracts in an amount and manner that tracks index creator’s hedging method as closely as possible this hedging method is designed to reduce taxpayer’s economic exposure to the foreign_currency risk associated with the foreign_currency denominated payments it receives on its bond portfolio ruling based on the information submitted and the representations made we rule as follows under the authority provided in sec_1_988-5 we grant taxpayer permission to use the tax_accounting method described above for determining the timing character and amount of foreign_currency related gain_or_loss on foreign_currency denominated bonds and the forward contracts entered into for the purpose of hedging the right to receive foreign_currencies on such bonds for the following reasons the investment fund that is being hedged has been designed to track the performance of an index created by a third party which includes minimizing the effect of foreign_currency gains and losses plr-108474-17 the underlying assets that are being hedged under taxpayer’s foreign_currency hedging method are bonds which are part of a publicly available investment fund taxpayer’s proposed hedging method is a foreign_currency hedging method designed for the purpose of reducing economic exposure to the foreign_currency risk associated with the foreign_currency denominated payments received on the bonds which might adversely affect returns on the fund to the public investors taxpayer has a process and internal controls and procedures in place to ensure that it achieves the results of mirroring the index the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for the ruling it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely steven d jensen senior counsel branch office of the associate chief_counsel international
